Citation Nr: 0627896	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  03-08 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for papulosis nigra and 
keratosis pilaris (claimed as a skin disorder), to include as 
secondary to herbicide (Agent Orange) exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1968 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied the veteran service connection for a skin rash 
associated with herbicide exposure.

In February 2005, the Board remanded the veteran's case to 
the RO for further development.  The case was returned to the 
Board in May 2006.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  Papulosis nigra and keratosis pilaris are not of service 
origin, nor are they related to any incident of service.


CONCLUSION OF LAW

Papulosis nigra and keratosis pilaris were not incurred in or 
aggravated by service nor may papulosis nigra and keratosis 
pilaris be presumed to have been incurred during service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in November 2001, after the enactment of the VCAA.  

An RO letter dated in January 2002, before the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
this letter, VA notified the veteran of his responsibility to 
submit evidence that showed that his skin condition was 
caused or aggravated by his service.  By this letter, the 
veteran was notified of what evidence, if any, was necessary 
to substantiate his claim and it indicated which portion of 
that evidence the veteran was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the veteran.  A February 2005 RO letter 
requested that the veteran submit any evidence in his 
possession that pertained to the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of the January 2002 letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of service connection.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable, as this denial 
renders any rating issue or effective date issue moot.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

38 U.S.C.A. § 1116 (West 2002) provides that a veteran who 
served in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975, is presumed to 
have been exposed during such service to certain herbicide 
agents (e.g., Agent Orange) if he has one of the listed Agent 
Orange presumptive diseases.

Chloracne, or other acneform disease consistent with 
chloracne, shall be service connected if the veteran was 
exposed to an herbicide agent during active service, even 
though there is no record of such disease during service, and 
provided further that the requirements of 38 C.F.R. § 
3.307(d) are satisfied.  38 C.F.R. § 3.309(e).  The Secretary 
of the Department of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).

The veteran served in the Republic of Vietnam.  His service 
medical records show that in November 1968, he had a papular 
pruritic rash on his hands.  He related that when stationed 
in the continental United Stated (CONUS), he had a similar 
rash on his trunk and neck.  The diagnosis was dermatitis of 
an unknown type.  Also in November 1968, he complained of a 
pruritic rash on his shoulder and trunk.  The diagnosis was 
tinea corporis.  In January 1969, he complained of a rash on 
his shoulders and in March 1969, he was noted to have a rash 
that was nonspecific.  His separation examination report did 
not reveal any skin disabilities.

The veteran submitted post-service private medical records to 
substantiate his claim.  A November 1996 private medical 
record from The Medical Center shows that he was diagnosed 
with seborrhea dermatitis.  In December 1998, he underwent 
excision of an epidermal inclusion cyst.  A May 2001 private 
medical record from C.N., M.D. shows that the veteran 
complained of a rash on his back, although the physician 
reported that there was nothing to be seen.

In his November 2001 claim, the veteran asserted that his 
skin rash was a result of exposure to Agent Orange.  In 
October 2002, the veteran underwent a VA dermatological 
examination.  The examiners reviewed the claims folder.  It 
was noted that the veteran had problems with a rash in 1968 
and 1969 while in service and was diagnosed with tinea 
corporis and with general dermatitis of an unknown type.  
Following the physical examination, the diagnoses were 
papulosis nigra, which is related to seborrheic keratosis and 
is an aging process; rule out tinea versicolor, most likely 
related to his time in the service, but not related to Agent 
Orange; and dry skin and keratosis pilaris, most likely 
associated with an atopic diathesis and would be secondary to 
hereditary factors, but not related to Agent Orange exposure.

In June 2005, the veteran underwent a VA dermatological 
examination, wherein he was diagnosed with papulosis nigra, 
which was unlikely related specifically to exposure to Agent 
Orange; tinea versicolor; and keratosis pilaris, which was 
not likely related to Agent Orange.

In a July 2005 rating decision, the RO granted the veteran 
service connection for tinea versicolor, as this disability 
was found related to service.  

Regarding the other skin disorders, the Board finds that 
papulosis nigra and keratosis pilaris are not related to the 
veteran's exposure to Agent Orange, as the October 2002 and 
June 2005 VA medical examiners have opined that these skin 
conditions are not related to the veteran's exposure to Agent 
Orange or to service; rather, they are related to his ethnic 
group and age and are secondary to hereditary factors.  
Further, papulosis nigra and keratosis pilaris are not shown 
to be another acneform disease consistent with chloracne and 
are therefore, not a listed disability for which presumptive 
service connection is allowed, according to 38 C.F.R. 
§ 3.309(e).  In addition, the Secretary has not determined, 
on the basis of sound medical and scientific evidence, that a 
positive association exists between (A) the exposure of 
humans to an herbicide agent, and (B) the occurrence of 
papulosis nigra and keratosis pilaris.  38 C.F.R. § 3.309(e).  
Therefore, service connection for papulosis nigra and 
keratosis pilaris is not warranted on a presumptive basis as 
due to Agent Orange exposure.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  In this regard, as stated 
above, the veteran's skin conditions were found to be related 
to his ethnic group and age and secondary to hereditary 
factors and not related to his service.  Furthermore, neither 
papulosis nigra and keratosis pilaris were diagnosed in 
service, and were first shown many years after service.  
Therefore, service connection is not warranted for papulosis 
nigra and keratosis pilaris on a presumptive basis or a 
direct basis.




ORDER

Entitlement to service connection for papulosis nigra and 
keratosis pilaris (claimed as a skin disorder), to include as 
secondary to herbicide (Agent Orange) exposure is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


